Citation Nr: 1739050	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-18 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for chronic myelomonocytic leukemia.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to an effective date earlier than January 3, 2013, for the assignment of a 70 percent disability rating for posttraumatic stress disorder (PTSD).

6.  Entitlement to a disability rating in excess of 70 percent for PTSD from January 3, 2013.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney
ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004, to include service in Kuwait and Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office.

The Veteran initially requested a Board videoconference hearing but withdrew that request through his representative in a statement dated February 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In November 2014, the Agency of Original Jurisdiction (AOJ) issued a rating decision in which it found clear and unmistakable error (CUE) in its January 2011 decision granting service connection for PTSD with an effective date of September 2, 2010, and instead found that an effective date of August 27, 2009, should be assigned for the grant of service connection with a disability rating of 30 percent.  In January 2015, the Veteran's representative submitted a Notice of Disagreement (NOD) with the rating decision assigning a 30 percent rating for PTSD prior to September 2, 2010, for PTSD.  The AOJ subsequently indicated that the NOD could not be adjudicated because the Veteran had not disagreed with the initial rating assigned by the January 2011 rating decision and that, instead, the Veteran would have to file a CUE claim in order to dispute the initial rating.  However, as the Veteran could not have disputed the initial rating assigned prior to September 2, 2010, before such rating was actually assigned in November 2014, the Board finds the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD prior to September 2, 2010, should be adjudicated by the AOJ and is referred for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to service connection for a right knee disability, entitlement to service connection for a left knee disability, entitlement to service connection for a low back disability, entitlement to an effective date earlier than January 3, 2013, for the award of a 70 percent disability rating for PTSD, and entitlement to a disability rating in excess of 70 percent for PTSD from January 3, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence demonstrates that the Veteran's chronic myelomonocytic leukemia is related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic myelomonocytic leukemia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he developed leukemia as a result of his exposure to various toxic substances, including depleted uranium rounds, oil fires, and trash fires, during his deployment to Southwest Asia.

With respect to a current disability, the record reflects a diagnosis of chronic myelomonocytic leukemia during the pendency of the appeal.  

With respect to an in-service event or injury, the Veteran has consistently, competently, and credibly asserted that, while serving in Iraq, he was regularly exposed to smoke from oil fires and burning waste, including feces.  He has also asserted that he was exposed to radiation from depleted uranium rounds.  This exposure has not been verified, however, given the favorable decision based on other exposures such verification is unnecessary.  

In December 2016, the Veteran submitted an opinion from a registered nurse, A.C.  A.C. cited to a variety of medical treatises, and indicated that the burning of solid and liquid wastes, including oils, fuels, and human wastes, generated harmful chemicals that represented a significant health risk.  A.C. further reported that the smoke from such burning carried ash and particulate matter which represented further threats to health.  Additionally, A.C. noted that many chemicals created from this burning, including benzene, known to cause leukemia, could be stored in fat cells and accumulate and remain in the body for years.  Ultimately, A.C. opined that, when assessed independently of one another, each of the Veteran's claimed exposures, including exposure to depleted uranium, oil fire fumes, burning diesel fuels and waste, and exposure to diesel fuel, resulted in an increased risk of developing chronic myelomonocytic leukemia and that it was at least as likely as not that such exposures, either singly or in combination, caused the Veteran's leukemia.  In support of the opinion, A.C. also indicated that risk factors for the Veteran's type of rare leukemia generally included older age and prior treatment with chemotherapy or radiation, neither of which applied to the Veteran, and that the Veteran did not have any other chemical or toxic exposure or genetic predisposition.  Finally, A.C. also opined that as early as 2006, approximately two years following the Veteran's separation from service, his bloodwork showed evidence of leukemia.

Accordingly, as the Board finds that the Veteran competently and credibly asserted that he was exposed to burning waste and oil fires, and as the only medical opinion of record suggests that such exposure caused the Veteran's chronic myelomonocytic leukemia, the Board finds service connection is warranted.   


ORDER

Entitlement to service connection for chronic myelomonocytic leukemia is granted.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered in the remaining issues on appeal.  

With respect to the Veteran's claims for entitlement to an effective date earlier than January 3, 2013, for the award of a 70 percent disability rating for PTSD and entitlement to a disability rating in excess of 70 percent for PTSD from January 3, 2013, the Board notes that the record reflects that the Veteran receives treatment from the Corona Vet Center, but that records of such treatment are not currently in evidence.  As these records are likely to have bearing on the Veteran's earlier effective date and increased rating claims, the Board finds remand is necessary so that they may be obtained.

With respect to the Veteran's claims for entitlement to service connection for right and left knee disabilities, the record does not indicate that a VA opinion has been obtained.  In that regard, the record reflects bilateral knee complaints during the pendency of the appeal.  Furthermore, the Veteran has credibly asserted that he began having knee pain in service, and that he recalled hearing his right knee pop during service when he jumped from the top of a truck to the ground and again injured it kicking open a door.  The Veteran has also contended that his current left knee disability may be caused or aggravated by his right knee disability.  Accordingly, the Board finds that remand is warranted so that a VA opinion and, if necessary, examination may be obtained with respect to these claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, the Veteran has asserted that he has a low back disability as a result of his knee disabilities.  As such, this claim is inextricably intertwined with the claims for entitlement to service connection for right and left knee disabilities and therefore must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  Furthermore, in order to prevent further delay, the Board also finds that if, and only if, the examiner finds a relationship between either of the claimed knee disabilities and service, an additional opinion should be obtained which addresses any relationship between such knee disability or disabilities and the claimed low back disability.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the file updated VA treatment records.

2.  Obtain and associated with the file the Veteran's treatment records from Corona Vet Center dated from January 2012 to the present.  If such records are unavailable or do not exist, notify the Veteran and his representative of such and place a copy of the notification in the claims file.  

3.  Send the claims file to a VA examiner for opinions with respect to the Veteran's claim for entitlement to service connection for right and left knee disabilities and for a low back disability.  The claims file must be reviewed by the examiner.  If an examination is deemed necessary to respond to the request, one should be scheduled.  

After review of the claims file, the examiner should address the following: 

A.  Is it at least as likely as not (50 percent probability or greater) that any right knee disability arose in service or is causally related to service?  The examiner must specifically address the Veteran's competent lay statements that he heard his right knee pop during service when he jumped from the top of a truck to the ground and again injured it kicking open a door.  

B.  Is it at least as likely as not (50 percent probability or greater) that any left knee disability arose in service or is causally related to service? 

C.  If the answer to A. is yes and the answer to B. is no, is it at least as likely as not (50 percent probability or greater) that any left knee disability was (i) caused by; or (ii) has been worsened beyond the normal progression as a result of the right knee disability?  If the examiner finds a left knee disability has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the service-connected disability. 

D.  If the answer to A. or B. is yes, is it at least as likely as not (50 percent probability or greater) that any low back disability was (i) caused by; or (ii) has been worsened beyond the normal progression as a result of the right and/or left knee disability?  If the examiner finds a low back disability has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the service-connected disability. 

A complete medical rationale must be provided for any opinion expressed.  

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


